        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 1 of 42



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 RHONDA L. HUTTON, O.D. et al.,                  CASE NO. 1:16-CV-03025-JKB

               Plaintiffs,

 v.

 NATIONAL BOARD OF EXAMINERS IN
 OPTOMETRY, INC.

               Defendant.



UNOPPOSED MOTION TO PERMIT ISSUANCE OF CLASS NOTICE OF PROPOSED
 CLASS ACTION SETTLEMENT AND MEMORANDUM IN SUPPORT THEREOF



Dated: March 4, 2019
                                                Respectfully submitted,

 Michael Liskow (pro hac vice)                  By:s/ Norman E. Siegel
 The Sultzer Law Group P.C.                     Norman E. Siegel (pro hac vice)
 351 W. 54th St., Suite 1C                      Barrett J. Vahle (pro hac vice)
 New York, New York 10019                       J. Austin Moore (pro hac vice)
 liskowm@thesultzerlawgroup.com                 STUEVE SIEGEL HANSON LLP
 Telephone: (212) 969-7811                      460 Nichols Road, Suite 200
 Fax: (888) 749-7747                            Kansas City MO 64112
                                                siegel@stuevesiegel.com
 Hassan Zavareei     No. 18489                  vahle@stuevesiegel.com
 TYCKO & ZAVAREEI LLP                           moore@stuevesiegel.com
 1828 L. Street, NW, Suite 1000                 Tel: (816) 714-7100
 Washington, DC 20036                           Fax: (816) 714-7101
 hzavareei@tzlegal.com
 Tel: (202) 973-0910
 Fax: (202) 973-0950



                             Counsel for Plaintiffs and the Class
                     Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 2 of 42



                                                           TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES ......................................................................................................... iii
I.              INTRODUCTION .............................................................................................................. 1
II.             SUMMARY OF THE LITIGATION ................................................................................. 3
      A.        PROCEDURAL HISTORY ........................................................................................................ 3
      B.        CASE INVESTIGATION AND CLIENT INTAKE ........................................................................ 6
      C.        SETTLEMENT NEGOTIATIONS ............................................................................................... 7
III.            SUMMARY OF SETTLEMENT ....................................................................................... 7
      A.        THE SETTLEMENT CLASS ..................................................................................................... 7
      B.        THE SETTLEMENT BENEFITS ................................................................................................ 8
           1.         Cash Settlement Fund ................................................................................................... 8
                a.        Reimbursement for Attested Time ........................................................................... 8
                b.        Reimbursement of Out-of-Pocket Losses................................................................. 9
                c.        Three-Bureau Credit Monitoring Services ............................................................. 10
                d.        Identity Restoration Services.................................................................................. 12
                e.        Attorneys’ Fees, Costs, and Expenses and Service Awards................................... 12
                f.        Expenses for Settlement Administration ................................................................ 13
                g.        The Settlement Fund is Non-Reversionary ............................................................ 13
           2.         Business Practice Changes .......................................................................................... 14
      C.        PROPOSED NOTICE AND CLAIMS PROCESS ......................................................................... 16
      D.        PROPOSED RELEASES ......................................................................................................... 17
IV.             ISSUING NOTICE TO THE CLASS IS JUSTIFIED. ..................................................... 17
      A.        STANDARD FOR ISSUANCE OF NOTICE ............................................................................... 17
           1.         The Class Representatives and Class Counsel Have Adequately Represented the
                      Class. ........................................................................................................................... 19
           2.         The Settlement was Negotiated at Arm’s Length. ...................................................... 21
           3.         The Relief Provided for the Class is More Than Adequate. ....................................... 22
                a.        The cost, risks, and delay of trial and appeal. ........................................................ 22
                b.        The effectiveness of the proposed method of distributing relief to the class,
                          including the method of processing class member claims. .................................... 25
                c.        The terms of the proposed attorneys’ fee award and reimbursement of
                          expenses, including the timing of payment. ........................................................... 25



                                                                               i
                    Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 3 of 42



               d.        There is no agreement required to be identified under Rule 23(e)(3). ................... 28
          4.         The Settlement Treats Class Members Equitably Relative to Each Other. ................ 28
     B.        THE SETTLEMENT CLASS MEETS THE REQUIREMENTS FOR CERTIFICATION FOR
               PURPOSES OF SETTLEMENT. ............................................................................................... 28
          1.         Rule 23(a) is satisfied.................................................................................................. 29
               a.        Numerosity is satisfied. .......................................................................................... 29
               b.        Commonality, Typicality, and Adequacy are satisfied. ......................................... 29
          2.         Rule 23(b)(3) is satisfied. ............................................................................................ 31
               a.        Predominance is satisfied. ...................................................................................... 32
               b.        Superiority is satisfied. ........................................................................................... 33
V.             THE COURT SHOULD APPOINT NORMAN E. SIEGEL AND AUSTIN MOORE
               OF STUEVE SIEGEL HANSON LLP AS INTERIM CLASS COUNSEL. ................... 34
VI.            THE NOTICE SATISFIES RULE 23 AND DUE PROCESS REQUIREMENTS. ........ 34
VII.           THE COURT SHOULD APPOINT HEFFLER CLAIMS GROUP AS
               SETTLEMENT ADMINISTRATOR. .............................................................................. 35
VIII.          PROPOSED TIMELINE OF EVENTS ............................................................................ 35
IX.            CONCLUSION ................................................................................................................. 35
CERTIFICATE OF SERVICE ..................................................................................................... 36




                                                                         ii
            Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 4 of 42



                                             TABLE OF AUTHORITIES

Cases

Amaya v. DGS Constr., LLC, 326 F.R.D. 439 (D. Md. 2018) ...................................................... 31

Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997) ...................................................... 29, 31

Berry v. Schulman, 807 F.3d 600 (4th Cir. 2015) ......................................................................... 17

Boyd v. Coventry Health Care Inc., 299 F.R.D. 451 (D. Md. 2014) .......................... 26, 27, 28, 29

Brown v. Nucor Corp., 785 F.3d 895 (4th Cir. 2015) ................................................................... 30

Chado v. Nat’l Auto Inspections. LLC,
  No. CV ADC-17-2945, 2018 WL 3420018 (D. Md. July 13, 2018) .................................. 29, 30

Decohen v. Abbasi, LLC, 299 F.R.D. 469 (D. Md. 2014) ..................................................... passim

Gunnells v. Healthplan Servs., Inc., 348 F.3d 417 (4th Cir. 2003) .............................................. 29

Hammond v. The Bank of N.Y. Mellon Corp.,
  No. 08 Civ. 6060, 2010 WL 2643307 (S.D.N.Y. June 25, 2010) ............................................. 23

Hapka v. CareCentrix, Inc.,
  No. 2:16-CV-02372-KGG, 2018 WL 1871449 (D. Kan. Feb. 15, 2018) ........................... 31, 32

Hutton v. Nat’l Bd. of Examiners in Optometry, Inc., 892 F.3d 613 (4th Cir. 2018) ............... 5, 30

In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299 (N.D. Cal. 2018).............................. 31, 32

In re Hannaford Bros. Co. Customer Data Sec. Breach Litig.,
   293 F.R.D. 21 (D. Me. 2013) .............................................................................................. 23, 24

In re Heartland Payment Sys., Inc. Customer Data Sec. Breach Litig.,
   851 F. Supp. 2d 1040 (S.D. Tex. 2012) .............................................................................. 31, 32

In re Jiffy Lube Sec. Litig., 927 F.2d 155 (4th Cir. 1991) ............................................................. 18

In re Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379 (D. Md. 1983) .................................... 17

In re Serzone Prod. Liab. Litig., 231 F.R.D. 221 (S.D.W. Va. 2005) .......................................... 33

In re Target Corp. Customer Data Sec. Breach Litig., 892 F.3d 968 (8th Cir. 2018).................. 16

In re The Home Depot, Inc., Customer Data Sec. Breach Litig.,
   No. 1:14-MD-02583-TWT, 2016 WL 11299474 (N.D. Ga. Aug. 23, 2016) ............... 19, 20, 22




                                                                iii
             Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 5 of 42



In re The Home Depot, Inc., Customer Data Sec. Breach Litig.,
   No. 1:14-MD-02583-TWT, 2016 WL 6902351 (N.D. Ga. Aug. 23, 2016) ....................... 31, 32

In re The Mills Corp. Sec. Litig., 265 F.R.D. 246 (E.D. Va. 2009) .............................................. 27

Jernigan v. Protas, Spivok & Collins, LLC,
  No. CV ELH-16-03058, 2017 WL 4176217 (D. Md. Sept. 20, 2017) ..................................... 26

Jones v. Dominion Res. Servs., Inc., 601 F. Supp. 2d 756 (S.D.W. Va. 2009) ............................ 26

Singleton v. Domino’s Pizza, LLC, 976 F. Supp. 2d 665 (D. Md. 2013)...................................... 27

Stanley v. Cent. Garden & Pet Corp., 891 F. Supp. 2d 757 (D. Md. 2012) ................................. 30

U.S. Airways, Inc. v. McCutchen, 569 U.S. 88 (2013) ................................................................. 26

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .................................................................. 30



Rules

Fed. R. Civ. P. 23 .................................................................................................................. passism

Fed. R. Civ. P. 12 .................................................................................................................... 4, 5, 6



Other Authorities

1 Newberg on Class Actions § 3:12 .............................................................................................. 29

Manual for Complex Litigation, § 14.121 .................................................................................... 26




                                                                      iv
           Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 6 of 42



I.       INTRODUCTION

         During the summer of 2016, large numbers of optometrists from around the country

began experiencing identity theft. In particular, they learned that Chase Amazon Visa credit

cards were being applied for in their names using their Social Security numbers. They started

discussing the issue through Facebook groups formed for the purpose of identifying the source of

the apparent data breach and soon realized they were all victims of the same type of fraud, and

all within a few days of one another. The optometrists soon concluded that the only common

source amongst them, and to which they had all given their personal information that included

Social Security numbers and dates of birth (information necessary to apply for new lines of

credit, among other things), was the National Board of Examiners in Optometry (“NBEO”).

NBEO is a non-profit 501(c)(3) organization, with a stated mission “to protect the public by

accurately assessing the competence of practicing optometrists.”1 Every optometry student must

submit their personal information to NBEO to sit for certifying exams, and NBEO retains

enrollment data to allow for the credentialing of optometrists that move from state-to-state.

         The fraud perpetrated on the optometry community has been ongoing, with optometrists

continuing to be notified of fraudulent Chase Amazon Visa card applications, as well as

numerous and varied other forms of fraud, such as medical and tax return fraud, and fraudulent

debit and credit cards being applied for in their names and Social Security numbers, using the

same information they used to register for exams with NBEO.

         After the data breach, thirteen optometrists filed three separate actions against NBEO in

this Court, seeking damages, statutory penalties, and injunctive relief on behalf of themselves

and their fellow optometrists. After significant investigation, litigation, and lengthy arm’s-length

settlement negotiations, the Parties have agreed on a classwide settlement to resolve these cases
1
    https://www.optometry.org/president.cfm.
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 7 of 42



(the “Settlement”), including the following key provisions: NBEO will establish a cash

settlement fund of $3,250,000 that will be used to pay for (1) reimbursement of class members’

claimed time spent remedying issues related to the alleged data breach, up to $1,000 per

individual; (2) reimbursement of class members’ documented out-of-pocket losses fairly

traceable to the alleged data breach, up to $7,500 per individual; (3) three years of three-bureau

credit monitoring through Identity Guard (retailing at nearly $720 per individual) for all class

members who sign up, which includes up to $1 million dollars in reimbursement insurance

covering losses due to identity theft or fraud; (4) access to identity restoration services for all

class members, including professional fraud resolution assistance to help with identity recovery

and restoration, in case the class member experiences identity theft or fraud in the three years

following the Effective Date of the Settlement; (5) the costs of notice and settlement

administration; (6) any award for attorneys’ fee and expenses, as approved by the Court; and (7)

any award for service awards to the class representatives, as approved by the Court.2 In addition,

NBEO has agreed to upgrade its data security practices, including retaining an independent

security firm to conduct a written risk assessment of NBEO’s data security, encrypting exam-

takers’ personal information, and no longer storing full nine-digit Social Security numbers in its

electronic databases.

       The first step in effectuating the terms of the Settlement is to issue notice to the class.

Pursuant to Rule 23(e)(1)(B), directing notice to the class is justified where the Court concludes

it will likely be able to (1) approve the Settlement as fair, reasonable, and adequate, and (2)

2
  Pursuant to the Settlement Agreement, the “Net Settlement Fund” means the amount of funds
available to pay out claims for out-of-pocket losses and attested time after funds are allocated
from the Settlement Fund for payment of the following: (i) Administrative Expenses; (ii) Taxes
and Tax-Related Expenses; (iii) expenses associated with procuring Credit Monitoring Services;
(iv) Service Awards Payments approved by the Court; and (v) Fee Award and Costs approved by
the Court, as those terms are defined in the Agreement. See Agreement, ¶ 17.


                                                2
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 8 of 42



certify the class for purposes of judgment on the Settlement. Accordingly, pursuant to Federal

Rule of Civil Procedure 23(e), Plaintiffs request that the Court permit the issuance of notice to

the class of the proposed settlement, approve the form and manner of notice to the class, appoint

Heffler Claims Group to administer the class notice plan and to fulfill the duties of the

Settlement Administrator as outlined in the Agreement, and schedule a fairness hearing to

determine whether the Settlement should be finally approved.

       In support of the pending motion, Plaintiffs submit, along with this memorandum, the

Settlement Agreement with accompanying exhibits (including the proposed class notice and

claim form) (“Agreement”) as Exhibit A hereto; the Declaration of Norman E. Siegel (“Siegel

Decl.”) as Exhibit B; the Declaration of Mark P. Rapazzini on Heffler Claims Group

Qualifications and Proposed Notice Program (“Heffler Decl.”) as Exhibit C; the Declaration of

Jerry Thompson of Identity Guard (“IG Decl.”) as Exhibit D; and a Proposed Order at Exhibit E.

II.    SUMMARY OF THE LITIGATION

       A.     PROCEDURAL HISTORY

       On or around July 23, 2016, optometrists from around the country began to notice that

fraudulent Chase Amazon Visa credit cards were being applied for or opened in their names

using their Social Security numbers. They started discussing the fraud through Facebook groups

formed for the purpose of identifying the source of what seemed to be a data breach and soon

realized they were all victims of the same type of fraud. The optometrists soon concluded that

the only common source amongst them and to which they had all given their personal

information, including Social Security numbers and dates of birth, was NBEO, where every

optometry student must submit their personal information, including Social Security numbers, to

register for required board-certifying exams. The breach has affected recent exam-registrants and

those that submitted their personal information to NBEO even more than 30 years ago. Many


                                               3
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 9 of 42



victims provided NBEO with unique information that was not provided to any other entity, and it

was this information that fraudsters used to commit identity theft.3

       After the initial round of Chase Amazon Visa card fraud, the fraud perpetrated on the

optometry community expanded to multiple other forms of fraud. In particular, while

optometrists are continuing to this day to learn that Chase Amazon Visa cards are being applied

for in their names, many have also learned that other accounts are being fraudulently applied for

or opened in their names, including GreenDot debit cards, PayPal business accounts, Synchrony

Bank cards, and Discover cards using personal information contained in NBEO’s data systems

(and for many optometrists, only in NBEO’s data systems). Some have also had fraudulent tax

returns filed in their names, fraudulent charges made on existing credit cards, and their identities

stolen to obtain medical care.

       On August 30, 2016, Plaintiffs Rhonda L. Hutton, O.D., and Tawny P. Kaeochinda, O.D.,

on behalf of themselves and all others similarly situated, filed a complaint in this Court alleging

they had been victims of identity fraud after their personal information was compromised in a

breach of NBEO’s data systems. ECF No. 1. On September 17, 2016, Plaintiff Nicole Mizrahi,

O.D., on behalf of herself and all others similarly situated, filed a complaint in this Court making

the same allegations. Case No. 16-3146 (“Mizrahi”), ECF No. 1.4 On October 22, 2016, NBEO



3
  NBEO disputes that it was the source of the breach and that class members were harmed
through any of its actions or inactions. NBEO also disputes that NBEO is the only entity that is
in possession of the class members’ information. Finally, NBEO contends that the Chase
Amazon VISA fraud was wide-spread and not simply limited to the optometry community.
NBEO nevertheless supports the Settlement and therefore has no opposition to this motion.
4
  The Hutton case was filed by Hassan Zavareei of Tycko & Zavareei LLP and Norman E.
Siegel, Barrett J. Vahle, and Austin Moore of Stueve Siegel Hanson LLP. The Mizrahi action
was filed by Michael Liskow of The Sultzer Law Group P.C. (formerly of Wolf Haldenstein
Adler Freeman & Herz LLP). Throughout the litigation, counsel for Hutton and Mizrahi have
sought to work cooperatively with each other to ease the burden on the Parties and the Court.
Siegel Decl., ¶ 9. These attorneys are collectively referred to herein as “Plaintiffs’ Counsel.”


                                                 4
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 10 of 42



moved to dismiss all the claims in both cases under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6) or, in the alternative, to strike some of the allegations pursuant to Rules 12(f) and

23(d)(1)(D), and on November 2, 2016, it moved to consolidate those cases. ECF Nos. 11, 12;

Mizrahi, ECF Nos. 9, 10. On March 22, 2017, this Court granted NBEO’s motion to dismiss

pursuant to Rule 12(b)(1) for lack of standing, and denied as moot the motions to consolidate and

the pending motions to dismiss and to strike to the extent they were premised on other rules. ECF

No. 19. On April 19, 2017, Plaintiffs appealed that decision to the Fourth Circuit Court of

Appeals. See Appeal Nos. 17-1506 and 17-1508.

       On July 14, 2017, Plaintiffs Brenda Liang, O.D., Jessica Olendorff, O.D., Kristine

Fergason, O.D., Julie Wolf, O.D., Camilla Dunn, O.D., Mark Garin, O.D., Natalie West, O.D.,

Andrea Robinson, O.D., Priscilla Pappas-Walker, O.D., and Lauren Nelson, O.D., on behalf of

themselves and all others similarly situated, filed a complaint in this Court making the same

allegations against NBEO, with additional factual support and details supporting their claims.

Case No. 17-1964 (“Liang”), ECF No. 1. On September 7, 2017, NBEO again moved to dismiss

Plaintiffs’ claims pursuant to Rule 12(b)(1) and 12(b)(6). Id., ECF No. 25. Following briefing, on

December 18, 2017, this Court stayed Liang pending the resolution of the Fourth Circuit appeal,

concluding the outcome of that appeal would govern further proceedings in that case. Id., ECF

No. 36. On June 12, 2018, the Fourth Circuit issued an opinion vacating and remanding this

Court’s order dismissing the Hutton and Mizrahi cases for lack of standing. The Court of

Appeals concluded the Plaintiffs had sufficiently alleged injury in fact that was fairly traceable to

NBEO for the purposes of Article III standing. See Appeal No. 17-1506, Doc. 33; Hutton v. Nat’l

Bd. of Examiners in Optometry, Inc., 892 F.3d 613, 616 (4th Cir. 2018). The Court of Appeals

issued its mandate on July 5, 2018. See Appeal No. 17-1506, Doc. 35.




                                                 5
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 11 of 42



       On July 13, 2018, the Court lifted the stay in the Liang matter, ECF No. 38, and on

September 28, 2018, the Court entered its order denying NBEO’s motion to dismiss the Liang

complaint pursuant to Rules 12(b)(1) and (b)(6). ECF No. 40. On October 3, 2018, the Court

likewise denied NBEO’s motions to dismiss the Hutton and Mizrahi complaints under 12(b)(6)

and its alternative motion to strike certain allegations. ECF No. 31. On November 12 and 15,

2018, NBEO filed its Answers to Plaintiffs’ Complaints. ECF No. 38; Liang, ECF No. 43;

Mizrahi, ECF No. 33. On November 30, 2018, this Court consolidated Hutton, Liang, and

Mizrahi under case number 16-3025. ECF No. 40. On December 18, 2018, this Court entered the

Scheduling Order that would govern the consolidated proceedings and the Parties initiated the

discovery process.

       B.      CASE INVESTIGATION AND CLIENT INTAKE

       On August 19, 2016, Plaintiffs’ Counsel received their first call from an optometrist

complaining that a Chase Amazon Visa card had been fraudulently opened in her name using her

Social Security number. She said the fraudsters used her maiden name and an outdated address

she resided at in optometry school. She believed the only organization with this information was

NBEO. She also said she had been in contact with many other optometrists who had also

recently experienced Chase Amazon Visa card fraud, as well as other types of fraud. She said it

appeared the first round of fraud started in late July. Siegel Decl., ¶ 19. Plaintiffs’ Counsel has

since communicated with over 250 optometrists from 41 states, who have each relayed similar

experiences. Id. at ¶ 20. Plaintiffs’ Counsel has investigated each of their circumstances,

including reviewing the information used by fraudsters to commit the fraud, the information the

optometrists used to register for exams with NBEO, the forms of fraud being committed, and

whether they had been victims of any other data breaches. Counsel prepared detailed case intake

forms for each of them, creating a repository of detailed information about the data breach and


                                                6
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 12 of 42



its effects. Id. Plaintiffs’ Counsel has also monitored activity in the Facebook group formed by

Plaintiff Nelson as a means for the optometry community to discuss the breach and how to best

deal with its fraudulent effects. That group currently has over 4,700 members. For over two

years, Counsel have provided periodic detailed updates to their clients and other class members

about the status of litigation. Id.

        C.      SETTLEMENT NEGOTIATIONS

        Following the Fourth Circuit’s decision, the Parties began discussion of potential

resolution of this case. On October 8, 2018, the Parties participated in a full-day mediation in

Baltimore, Maryland before a mediator experienced in complex litigation, Cathy Yanni of JAMS

ADR. Although the Parties were not able to reach an agreement at that session, they continued to

engage in settlement discussions through Ms. Yanni and directly between counsel, including

negotiating a Memorandum of Understanding containing the essential terms of a settlement. Id.

at ¶ 21. During this period, the Parties exchanged preliminary discovery about the size and scope

of the class, possible business practices changes by NBEO, the merits of Plaintiffs’ claims, and

potential mechanisms to mitigate future harm, including evaluating multiple purveyors of credit

monitoring services to determine the best product. Id. On January 16, 2019, the Parties

participated in a second in-person mediation before Ms. Yanni in Chicago, this time agreeing to

the essential terms of a settlement in principle, including accepting the mediator’s proposal of the

$3.25 million cash fund, memorialized by a Memorandum of Understanding. On February 28,

2019, the Parties entered into the proposed Settlement that is now before this Court. Id.

III.    SUMMARY OF SETTLEMENT

        A.      THE SETTLEMENT CLASS

        The Parties’ proposed settlement will provide benefits to all members of the following

Settlement Class:


                                                 7
          Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 13 of 42



         All individuals who had their Personal Information5 stored on NBEO’s systems prior to
         or as of November 15, 2018.6

Agreement, ¶ 33. According to NBEO’s records, the Settlement Class consists of 61,014

individuals. See Siegel Decl., ¶ 7.

         B.     THE SETTLEMENT BENEFITS

                1.     Cash Settlement Fund

         NBEO has agreed to fund a non-reversionary cash settlement fund in the amount of

$3,250,000. The Settlement Fund will be used to pay for the following benefits to the Settlement

Class:

                       a.      Reimbursement for Attested Time

         The first component of the Settlement is reimbursement for time spent remedying issues

related to the data breach. See Agreement, ¶ 49. Settlement Class Members can make a claim for

reimbursement for up to 40 hours at $25 per hour, subject to a total individual cap when

combined with Out-of-Pocket Losses of $7,500. To obtain Reimbursement for Attested Time of

up to 20 hours, class members need only attest to the time spent and briefly describe the actions

taken. Claims for Reimbursement for Attested Time of more than 20 hours require only an

attestation and documentation, including self-prepared documents, or a detailed description

showing how the time was expended and why it was necessary. Siegel Decl., ¶ 23. To the best of

Plaintiffs’ Counsel’s knowledge, the amount recoverable under this Settlement for time spent

remedying issues is more than any other data breach settlement in history, and is a significant

5
  “Personal Information” is defined in paragraph 25 of the Agreement as an individual’s name
combined with his or her nine-digit Social Security number.
6
  Excluded from the Settlement Class are: (i) NBEO; (ii) any entity in which NBEO has a
controlling interest; (iii) NBEO’s officers, directors, legal representatives, successors,
subsidiaries, and assigns; (iv) any judge, justice, or judicial officer presiding over the Actions
and the members of their immediate families and judicial staff; and (v) any individual who
timely and validly opts-out from the Settlement Class. Agreement, ¶ 33.



                                                8
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 14 of 42



benefit, especially to those class members who were forced to take time out of their busy

professional lives to address issues stemming from the alleged breach. Id. at ¶ 39.

                      b.      Reimbursement of Out-of-Pocket Losses

       The second component of the Settlement is reimbursement of out-of-pocket losses and

unreimbursed charges fairly traceable to the data breach up to $7,500 per individual (“Out-of-

Pocket Losses”). See Agreement, ¶¶ 47-48. The “fairly traceable” standard will allow class

members to be compensated for a broad range of harm likely to flow from the data breach. See

Siegel Decl., ¶ 22. Examples of Out-of-Pocket Losses that are eligible for reimbursement

through the Settlement include:

          Unreimbursed costs associated with fraud or identity theft;

          Professional fees including attorneys’ fees, accountants’ fees and fees for credit repair
           services;

          Miscellaneous expenses such as notary, fax, postage, copying, mileage, and long-
           distance telephone charges;

          Costs of credit monitoring or other identity theft protection services incurred after
           June 1, 2016;

          Costs associated with freezing or unfreezing credit with any credit reporting agency.

See Exhibit 2 to Agreement, Claim Form.

       The documentation necessary to establish Out-of-Pocket Losses is not overly burdensome

and can consist of documents such as receipts from third parties, highlighted account statements,

phone bills, gas receipts, and postage receipts, among other relevant documentation. See id.;

Siegel Decl., ¶ 23. If the claim is rejected for any reason, there is also a consumer-friendly

appeals process whereby claimants will have the opportunity to cure any deficiencies in their

submission or request an appeal if the Settlement Administrator determines a claim for Out-of-

Pocket Losses is deficient in whole or part. See id.; Agreement, ¶¶ 51-52.


                                                 9
          Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 15 of 42



                        c.     Three-Bureau Credit Monitoring Services

          The Settlement will also make available to all class members three-bureau credit

monitoring. Agreement, ¶ 66. Credit monitoring is a service that monitors an individual’s credit

reports and alerts the individual when any change is made that could signal fraudulent activity.

Siegel Decl., ¶¶ 29-30. Credit changes can include new credit card or loan applications, new

credit inquiries, existing account changes, and new public records or address changes, among

others. See id. at ¶ 30. Credit monitoring gives the individual the opportunity to confirm the

accuracy of a credit change in real time and, if necessary, address the issue before fraud occurs

or expands. Id. There are three major credit reporting agencies in the U.S. – Experian, Equifax

and TransUnion. While many credit monitoring services only monitor an individual’s credit

activity with one agency, the more robust services monitor activity from all three major credit

reporting agencies. This is important because each agency operates independently from one

another, and the information they receive from creditors can be different. As such, utilizing a

credit monitoring services that monitors an individual’s reports with all three agencies ensures

that there are no major gaps in coverage. Id. Accordingly, the Parties have made available to all

class members a robust monitoring service through Identity Guard’s IG Total Plan (“Credit

Monitoring Services), which retails for $19.99 per month.7 IG Decl., ¶ 7. The Credit Monitoring

Services are available to all class members regardless of whether they submit a claim for Out-of-

Pocket Losses or Attested Time and include the following features:

         Three-bureau credit monitoring providing notice of changes to the consumer’s credit
          profile with Equifax, Experian, and TransUnion;

         Up to $1 million dollars reimbursement insurance from AIG covering losses due to
          identity theft or fraud;



7
    https://www.identityguard.com/plans/total.html


                                                10
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 16 of 42



      Real time instant authentication alerts when someone attempts to make a change to the
       consumer’s personal account information within Identity Guard’s network;

      LexisNexis Authentication Alerts utilizing LexisNexis’ database of legal, governmental
       and newsworthy incidents (for example, the system searches payday-loan providers and
       court records, and also monitors the top ten largest U.S. financial institutions, for
       attempted or actual fraudulent use of the user’s information);

      Dark Web Monitoring providing notification if the consumer’s information such as
       Social Security number, credit card numbers, financial account numbers, and health
       insurance number are found on the Dark Web;

      Threat Alerts powered by IBM “Watson” providing proactive alerts about potential
       threats relevant to the consumer found by IBM Watson’s artificial intelligence, for
       instance: breaches, phishing scams, and malware vulnerabilities;

      Customer support and victim assistance provided by Identity Guard;

      Anti-phishing and safe Apps for iOS & Android Mobile devices; and

      Safe browsing software for PC & Mac to help protect the consumer’s computer against
       malicious content.

Siegel Decl., ¶ 29; IG Decl., ¶ 7.

       The Credit Monitoring Services provide significant value to the class. While the Parties

were able to secure discounted pricing based on the size of the class, the actual market value of

this settlement benefit can fairly be estimated at approximately $720 per class member ($19.99

per class member for 36 months), or almost $44 million in services made available to the class as

a whole. Siegel Decl., ¶ 29. Class members will be encouraged to sign up for Credit Monitoring

Services, which are available to every class member regardless of harm experienced to date.

Class members will be able to claim the services easily—they can submit and return their Claim

Form by U.S. Mail electing to enroll in these services, or submit their Claim Form online at the

settlement website maintained by the Settlement Administrator. Heffler Decl., ¶ 4.




                                               11
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 17 of 42



                       d.     Identity Restoration Services

       The fourth component of the Settlement is identity restoration services. Agreement, ¶ 67.

All Settlement Class Members, even those who do not enroll in Credit Monitoring Services or

otherwise submit a claim, will be entitled to utilize identity restoration services through Identity

Guard by referencing an engagement code (“Identity Restoration Services”). This coverage

provides class members with access to fraud resolution specialists who can assist with important

tasks such as placing fraud alerts with the credit bureaus, disputing inaccurate information on

credit reports, scheduling calls with creditors and other service providers, and working with law

enforcement and government agencies to dispute fraudulent information. See Siegel Decl., ¶ 31.

The Identity Restoration Services will be available for a period of three years from the Effective

Date. Id.

                       e.     Attorneys’ Fees, Costs, and Expenses and Service Awards

       Pursuant to the Settlement Agreement, the Settlement Fund will be used to pay for any

award of attorneys’ fees and expenses as approved by the Court. Plaintiffs’ Counsel will move

for an attorneys’ fee award not to exceed thirty percent of the Settlement Fund and for

reimbursement of cost and expenses not to exceed $125,000. Agreement, ¶ 98. Plaintiffs will

also move for service awards for the thirteen class representatives to be paid from the Settlement

Fund in an amount not to exceed $2,000 each, in recognition of the time, effort, and expense they

incurred pursing claims against NBEO that ultimately benefited the entire class. Id. at ¶ 96.

Pursuant Rule 23(h), Plaintiffs’ Counsel will file the motion for attorneys’ fees, costs, and

expenses and for service awards at least 21 days before the Objection Deadline. Agreement, ¶¶

96, 98; Siegel Decl., ¶ 43.




                                                12
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 18 of 42



                      f.      Expenses for Settlement Administration

       The Settlement Fund will also pay for expenses for administering the Settlement. These

include the costs incurred by the Settlement Administrator in providing notice and processing

Settlement claims. Agreement, ¶ 45. The estimated cost of the notice and claims administration

is between $150,000-160,000. Heffler Decl., ¶ 20.

                      g.      The Settlement Fund is Non-Reversionary

       Based on the experience of Plaintiffs’ Counsel, the funds available in the Net Settlement

Fund will be more than adequate to compensate all class members for losses stemming from the

alleged breach. Indeed, when a victim incurs out-of-pocket expenses relating to a data breach,

the expenses are typically associated with seeking advice about how to address the breach (e.g.,

paying for professional services), paying incidental costs associated with identity theft or fraud

(e.g., overdraft fees or costs for sending documents by certified mail), or taking mitigative

measures like paying for credit monitoring or credit freezes. Siegel Decl., ¶ 24. As such, the out-

of-pocket expenses associated with a data breach are generally relatively modest, and rarely

exceed several hundred dollars. Id. When victims spend more than this amount, it is typically due

to professional services such as accountant or attorneys’ fees. The available research also

supports this conclusion. A study conducted by the Ponemon Institute, a company that conducts

independent research on privacy, data protection and information security policy, found that in

the aftermath of a data breach, 81% of data breach victims do not have any out-of-pocket losses,

and for the 19% that do, those losses average to $38 per individual. Id. at Ex. 1 at p. 7. In the

unlikely event that the aggregate amount of payments for reimbursement of out-of-pocket losses

and attested time exceeds the Net Settlement Fund, then claims for out-of-pocket losses will be

paid first, with payments for attested time reduced on a pro rata basis. Agreement, ¶ 60.




                                                13
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 19 of 42



       In the more likely event there are remaining funds after the initial claims period, then

there will be a second claims period during which class members can seek reimbursement for

out-of-pocket losses incurred after the initial claims deadline (the “Tail Period”). Id. at ¶ 61. The

Tail Period will run for a period of six months after the Claims Deadline. Id. at ¶ 39. If payments

for claims made during the Tail Period do not exhaust the remaining funds, then any remaining

funds shall be distributed evenly to class members who submitted an approved claim for Out-of-

Pocket Losses or Attested Time during the Claims Period, subject to the individual aggregate cap

of $7,500. Id. at ¶ 64. If any funds remain after this process, they will be distributed evenly to

class members who enrolled in Credit Monitoring Services but did not submit a claim for Out-of-

Pocket Losses or Attested Time. Id. at ¶¶ 64-65. This process will ensure that all Settlement

funds directly benefit the Settlement Class, and there will be no reversion to NBEO.

               2.      Business Practice Changes

       As an additional important benefit of the Settlement, NBEO has agreed to adopt and

implement security practices to help protect the personal information of its exam-takers. This

will include at least the following business practices changes for a period of at least three (3)

years following the Effective Date, except where otherwise provided:

      Risk Assessment – Within forty-five (45) days after the Court grants final settlement
       approval, NBEO will retain and pay for an independent security firm, which is both
       certified and accredited for security testing and best practices, to conduct a written risk
       assessment of NBEO’s data security and data retention practices. The written risk
       assessment shall be conducted applying guidance from the National Institute of Standards
       and Technology or another comprehensive and defined standard.

      Safeguard Design Resulting From Risk Assessment – NBEO will design and
       implement reasonable safeguards to manage the risks, if any, identified through the risk
       assessment. Following such implementation, NBEO shall provide to Class Counsel an
       affidavit confirming that the risk assessment was completed and that NBEO has
       implemented necessary steps to address the findings of the risk assessment based on the
       threat levels set forth in the assessment.




                                                 14
     Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 20 of 42



   Third-Party Compliance – NBEO shall require all third-party vendors engaged for
    purposes of data storage, retention, or security to adopt the same reasonable safeguards
    and data security and data retention practices adopted by NBEO.

   Vulnerability Assessment – NBEO will implement automated vulnerability scanning
    tools, including the implementation of an artificial intelligence cyber-defense solution,
    that cover all systems, regardless of operating system, database, or location, and set
    policies for prompt remediation of any discovered vulnerabilities.

   Security Program – NBEO will evaluate and adjust as reasonably necessary its systems
    on which exam-takers’ personal information is stored in light of: (i) the results of the
    testing and monitoring required by this Agreement; (ii) any material changes to its
    operations or business arrangements; or (iii) any other circumstances that it knows or has
    reason to know may have a material impact on the effectiveness of its security program.

   Review of Policies and Procedures – NBEO will periodically review and revise its
    policies and procedures addressing data security as reasonably necessary.

   Encryption – NBEO will encrypt all Personal Information stored in databases
    maintained by NBEO with certificate-based AES 256 encryption.

   Social Security Numbers – In perpetuity, NBEO will no longer store full nine-digit
    Social Security Numbers in its electronic databases.

   Purge Historical SSNs – NBEO will delete and purge all historical exam-takers’ full
    nine-digit Social Security Numbers stored in its electronic databases.

   Firewall Implementation – NBEO will place all systems containing exam-takers’
    personal information behind application firewalls and block unauthorized traffic.

   Limit Remote Access of NBEO Employees – NBEO will limit remote access of NBEO
    employees based on need and job description aside from the system administrators.
    Remote access may be granted to an employee due to a medical condition or in response
    to a catastrophic event or emergency requiring NBEO to function off-site.

   Limit Access Privileges of NBEO Employees – NBEO will limit access for NBEO
    employees based on need and job description.

   Implement Password Policies – NBEO will verify, and have management attest, that all
    default passwords are changed to follow password policies that comply with best
    practices.

   Employee Education and Training – NBEO will maintain a program to educate and
    train its employees on the importance of the privacy and security of exam-takers’
    personal information. All employees will be required to attend annual in-person security
    awareness training.


                                            15
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 21 of 42



Agreement, ¶ 69.

        Because NBEO continues to store exam-takers’ information to allow for the transfer of

optometrist credentials from one state to another, this relief has value to all class members as it

will help protect class members’ information going forward. Siegel Decl., ¶ 33. See also In re

Target Corp. Customer Data Sec. Breach Litig., 892 F.3d 968, 974 n.6 (8th Cir. 2018) (“the

injunctive relief offered under the settlement has value to all class members”).

        C.     PROPOSED NOTICE AND CLAIMS PROCESS

        No later than three (3) business days after the date on which the Court enters the order

permitting notice to issue to the class, NBEO will provide the Settlement Administrator with the

names, last known mailing address, and last known e-mail addresses of class members.

Agreement, ¶¶ 34, 72. Notice will be mailed to all 61,014 class members along with a Claim

Form. Heffler Decl., ¶ 6. Additionally, e-mail notification will be sent to all class members for

whom e-mail addresses are available. Id. The Parties anticipate that this robust notice plan will

have a high rate of success in reaching class members, and have retained Heffler Claims Group

to serve as the Settlement Administrator, subject to Court approval. Siegel Decl., ¶ 35. Heffler is

well-versed in administering class action settlements, including in the data breach context. See

generally Heffler Decl. The approximate cost of notice and administration is $150,000-$160,000,

which will be paid from the Settlement Fund. Agreement, ¶ 45; Siegel Decl., ¶ 35; Heffler Decl.,

¶ 20.

        The Claims Process to obtain Credit Monitoring Services or file a claim for Out-of-

Pocket Losses and Attested Time is intended to be consumer friendly. Class members can submit

claims by mail or online. The documentation necessary to establish Out-of-Pocket Losses and

Attested Time can be uploaded through the settlement website or mailed in paper form. Heffler

Decl., ¶ 4. The Claim Form provides examples of documentation that can establish various types


                                                16
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 22 of 42



of losses. See Exhibit 2 to Agreement, Claim Form. Class members who elect to enroll in Credit

Monitoring Services will receive an activation code by e-mail within 30 days of the Effective

Date, or by mail if an e-mail address is not provided. Heffler Decl., ¶ 5. There is also a

consumer-friendly appeals process whereby class members will have the opportunity to cure any

deficiencies in their submission or request an appeal if the Settlement Administrator determines a

claim for Out-of-Pocket Losses or Attested Time is deficient in whole or part. Siegel Decl., ¶ 23;

Agreement, ¶¶ 51-52.

       D.      PROPOSED RELEASES

       In exchange for the benefits provided under the Settlement, Settlement Class Members

will release any claims that may arise from or relate to the facts and claims alleged in the

Complaints filed in this litigation, as specified in paragraphs 89-90 of the Agreement. See also

Siegel Decl., ¶ 34.

IV.    ISSUING NOTICE TO THE CLASS IS JUSTIFIED.

       A.      STANDARD FOR ISSUANCE OF NOTICE

       Under Rule 23(e)(1), as amended effective December 1, 2018, the Court must direct

notice to the class of a class action settlement upon determining that giving notice is justified

because the Court concludes it will likely be able to approve the settlement and certify the class

for purposes of judgment on the settlement.

       Rule 23(e)(2) provides that a proposed settlement may be approved only after a hearing

and on a “finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); see In re

Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379, 1383 (D. Md. 1983). Approval of a proposed

settlement is committed to the sound discretion of the court. See Berry v. Schulman, 807 F.3d

600, 608 (4th Cir. 2015). In determining whether a settlement is fair, reasonable, and adequate,

the Court must consider whether:


                                               17
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 23 of 42



       (A) the class representatives and class counsel have adequately represented the class;

       (B) the proposal was negotiated at arm’s length;

       (C) the relief provided for the class is adequate, taking into account:

               (i) the costs, risks, and delay of trial and appeal;

               (ii) the effectiveness of any proposed method of distributing relief to the class,
               including the method of processing class-member claims;

               (iii) the terms of any proposed award of attorney’s fees, including timing of
               payment; and

               (iv) any agreement required to be identified under Rule 23(e)(3); and

       (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

       “Courts in the Fourth Circuit engage in a bifurcated analysis to determine if a settlement

is ‘fair, reasonable, and adequate’ under Rule 23.” Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479

(D. Md. 2014). “To determine if the proposed terms are fair, the court should consider: (1) the

posture of the case at the time settlement was proposed, (2) the extent of discovery that had been

conducted, (3) the circumstances surrounding the negotiations, and (4) the experience of counsel

in the area of class action litigation.” Id. (internal quotations omitted). “There is a ‘strong

presumption in favor of finding a settlement fair.” Id. (internal quotation omitted). “To determine

if the settlement is adequate, the Court considers: ‘(1) the relative strength of the plaintiffs’ case

on the merits, (2) the existence of any difficulties of proof or strong defenses the plaintiffs are

likely to encounter if the case goes to trial, (3) the anticipated duration and expense of additional

litigation, (4) the solvency of the defendants and the likelihood of recovery on a litigated

judgment, and (5) the degree of opposition to the settlement.’” Id. (quoting In re Jiffy Lube Sec.




                                                  18
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 24 of 42



Litig., 927 F.2d 155, 159 (4th Cir. 1991)).8

       Plaintiffs ask that the Court conclude that issuing notice to the class is justified because it

will likely find the settlement fair, reasonable, and adequate.

               1.      The Class Representatives and Class Counsel Have Adequately
                       Represented the Class.

       Plaintiffs’ Counsel are highly experienced in litigating complex class actions, and are

considered leaders in the field in data breach cases. Since the revelation of the Target data breach

in late 2013, much of Plaintiffs’ Counsel’s practice has been dedicated to representing victims of

data breaches. Mr. Siegel co-founded the American Association for Justice’s Consumer Privacy

and Data Breach Litigation Group and previously served as the group’s co-chair. He is a

nationally published author on emerging issues impacting data breach cases, and regularly

speaks on data breach litigation issues. Plaintiffs’ Counsels’ experience in data breach and

consumer privacy cases includes Mr. Siegel’s appointment as a member of the executive

committee in In Re: Target Corporation Customer Data Security Breach Litigation, No. 14-md-

2522 (D. Minn.) (involving breach affecting tens of millions of customers), before the Hon. Paul

A. Magnuson (D. Minn.), and as co-lead counsel for the consumer plaintiffs in In Re: The Home

Depot, Inc., Customer Data Security Breach Litigation, No. 14-md-02583 (N.D. Ga.) (involving

breach affecting more than 60 million customers). In the Home Depot litigation, Mr. Siegel

served as the principal negotiator on behalf of the consumer class which resulted in a settlement

that the presiding judge, the Honorable Thomas W. Thrash, referred to as an “exceptional result”

and “the most comprehensive settlement achieved in large-scale data breach litigation.” In re The
8
  The list of factors identified in the amended Rule 23(e)(2) is intended “not to displace” the
factors identified in the federal courts for determining whether a settlement should be approved
“but rather to focus the court and the lawyers on the core concerns of procedure and substance
that should guide the decision whether to approve the proposal.” See Comments on the 2018
amendments to Fed. R. Civ. P. 23(e). Plaintiffs will address each of the factors identified by
courts in the Fourth Circuit in the context of those provided in Rule 23(e)(2).


                                                 19
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 25 of 42



Home Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-MD-02583-TWT, 2016 WL

11299474, at *1 (N.D. Ga. Aug. 23, 2016). Siegel Decl., ¶ 3. In February 2018, Mr. Siegel was

appointed as co-lead counsel in In re Equifax, Inc. Customer Data Security Breach Litigation,

MDL No. 2800, 1:17-md-2800-TWT (Doc. 232), widely considered to be the most significant

corporate data breach in U.S. history. In addition to other active cases, Stueve Siegel attorneys

have also served as class counsel in smaller data breach cases including Hapka v. CareCentrix,

Case No. 16-2372-CM-KGG (D. Kan.) (breach involving “spoofing” scam whereby employees’

W-2s were sent to unauthorized party) and Pagoaga v. Stephens Institute d/b/a Academy of Art

University, Case No. CGC 16-551952 (Superior Court of the State of California, County of San

Francisco) (data breach involving W-2 information of thousands of employees). Siegel Decl., ¶

4. Mr. Moore has worked closely with Mr. Siegel in each of these cases and has developed

considerable expertise in this practice area. He has particular insight on the types of relief viewed

as beneficial to victims of a data breach, having interviewed thousands of data breach victims

over the last several years. The Settlement in this case was specifically structured to include the

types of relief that data breach victims are most likely to find beneficial. Id. 9

        Here, Plaintiffs’ Counsel provided extraordinary representation for the class. Because of

their experience in the data breach field, numerous optometrists contacted the firm within weeks

of the fraud starting seeking advice and representation. Counsel investigated the circumstances

of each fraudulent event and developed the firm conviction that the source of the breach was

NBEO. Because of the extreme nature of the fraud that was being perpetrated, Counsel believed

it was important to address the matter quickly. When it became apparent that NBEO did not

9
  Ms. Mizrahi’s counsel, Michael Liskow of The Sultzer Law Group, likewise has extensive
experience litigating complex class actions on behalf of plaintiffs, including acting as co-lead
counsel in the data breach class action Bokelman v. FCH Industries, Inc., Civil No. 18-00209
RJB-RLP (D. Haw.) (final approval hearing for settlement scheduled May 2, 2019).


                                                  20
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 26 of 42



agree that its databases had been breached, Counsel prepared and filed a lawsuit, and attempted

to immediately commence discovery and obtain the results of an investigation NBEO said it

conducted. When the first complaint was dismissed for lack of Article III standing, Counsel

successfully appealed that decision to the Fourth Circuit, and in the meantime, filed an additional

lawsuit providing more factual details learned from Counsel’s continued investigation. Because

class members are continuing to experience fraud resulting from the data breach, and because of

the risk and delay associated with continued litigation (as discussed in greater detail below),

Counsel believes the Settlement is in the best interests of the class. Plaintiffs’ Counsel’s

experience litigating class actions, particularly in the data breach field, allowed them to fully

understand the issues attendant to such litigation, and properly value the risks of continued

litigation compared to benefits derived from the Settlement. Siegel Decl., ¶ 39. In addition, each

of the substantive terms of the Settlement relating to relief to the class was negotiated prior to

any discussion of the amount of an attorneys’ fee award. Id. at ¶ 22.

       Likewise, the proposed class representatives here (the 13 Named Plaintiffs) have proven

their adequacy to represent the class. Each of them provided detailed information of the

circumstances of the fraud they each experienced and their relationship with NBEO that was

vital to Counsel’s investigation and litigation of the class’s claims. Furthermore, each of them

has remained active in the case, communicating with Counsel during subsequent phases of the

case, and, in particular, reviewing and approving the terms of the Settlement as being in the best

interests of the class. Id. at ¶ 43. Thus, the adequacy of Plaintiffs’ Counsel and the proposed class

representatives supports a finding that the Court will likely approve the Settlement.

               2.      The Settlement was Negotiated at Arm’s Length.

       Following the nearly 2-year extensive litigation on the issue of whether the Plaintiffs had

stated a claim for relief and the appeal of whether they had sufficiently alleged standing, and


                                                 21
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 27 of 42



after Plaintiffs’ Counsel’s significant investigation into the merit of Plaintiffs’ claims, on

October 8, 2018, the Parties participated in a full-day mediation in Baltimore, Maryland before a

mediator experienced in complex litigation, Cathy Yanni of JAMS ADR. Siegel Decl., ¶ 21.

While the Parties were not able to reach an agreement at that session, they continued to engage in

post-mediation settlement discussions through Ms. Yanni and directly between counsel,

including negotiation of a Memorandum of Understanding containing the essential terms of a

settlement. Id. During this period, the Parties exchanged preliminary discovery about the size and

scope of the class, proposed business practices changes by NBEO, the merits of Plaintiffs’

claims, and potential mechanisms to mitigate future harm, including evaluating multiple

purveyors of credit monitoring services to determine the best product offering for the class. Id.

On January 16, 2019, the Parties participated in a second in-person full-day mediation before

Ms. Yanni in Chicago, this time agreeing to the essential terms of a settlement in principle,

including accepting the mediator’s proposal of the $3.25 million cash fund, memorialized by a

Memorandum of Understanding. Id. And on February 28, 2019, the Parties entered into the

Settlement that is now before this Court. Id. The circumstances surrounding the Parties’

negotiations, including their reliance on a neutral mediator experienced in complex litigation,

indicate the Settlement is fair, and that it should likely be approved. See Comment to December

2018 Amendment to Fed. R. Civ. P. 23(e) (“[T]he involvement of a neutral or court-affiliated

mediator or facilitator in those negotiations may bear on whether they were conducted in a

manner that would protect and further the class interests.”).

               3.      The Relief Provided for the Class is More Than Adequate.

                       a.     The cost, risks, and delay of trial and appeal.

       The costs, risks, and delay of trial and appeal weigh in favor of settlement approval.

NBEO has lodged numerous arguments asserting that Plaintiffs cannot prove their claims in


                                                22
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 28 of 42



whole and in part, including that their negligence claims are barred by the economic loss doctrine

and fail because NBEO did not owe a duty to protect Plaintiffs’ personal information, and that

there is no enforceable contract between NBEO and their exam-takers to protect their personal

information. See, e.g., Doc. 11; Liang, Doc. 25-1. While the Court denied NBEO’s motions to

dismiss on these grounds, it indicated that the issues were substantial but were more

appropriately resolved after discovery. See Doc. 31; Liang, Doc. 40. In addition, NBEO still

maintains that it is not the source of the breached data, and this will continue to be a hotly

contested issue that will require costly forensic investigation and expert testimony to establish

through trial. Siegel Decl., ¶¶ 37-38.

       Although Plaintiffs are confident in the merits of the class claims, the risks involved in

prosecuting a class action through trial cannot be disregarded. Historically, data breach cases

have faced substantial hurdles even in making it past the pleading stage. See Hammond v. The

Bank of N.Y. Mellon Corp., No. 08 Civ. 6060, 2010 WL 2643307, at *1 (S.D.N.Y. June 25,

2010) (collecting data breach cases dismissed at the Rule 12(b)(6) or Rule 56 stage). Class

certification has been denied in other data breach cases. See, e.g., In re Hannaford Bros. Co.

Customer Data Sec. Breach Litig., 293 F.R.D. 21 (D. Me. 2013). While the law has gradually

adapted to this relatively new type of litigation, the path to a class-wide monetary judgment

remains untrodden, and it will take some time before litigants and courts navigate all the unique

issues posed by data breach lawsuits and some level of certainty sets in—particularly in the area

of damages. For now, data breach cases are best characterized as uncertain, making settlement

the more prudent course when the parties are able to reach a resolution that addresses all the

goals of the litigation. Siegel Decl., ¶¶ 36-39. Even if this case proceeded to trial, there is a risk

that the class may not recover anything despite the high costs and delay of further discovery,




                                                 23
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 29 of 42



motion practice, trial, and appeal. For over two years, the Parties have fought hard and remained

firm in their positions, and it is expected that continued litigation would be just as demanding. Id.

at 38. Even if the class were to prevail at trial, NBEO is a modestly capitalized non-profit

organization, and has established that it would have insufficient assets to satisfy a judgment in

favor of the class following trial, leaving the class with nothing. Id. The risk to NBEO’s solvency

is a relevant consideration in evaluating the Settlement’s adequacy, weighing in favor of

approval. See Decohen, 299 F.R.D. at 480 (“[If] the defendant likely could not satisfy a litigated

judgment, [the] settlement [is] the only means for claimants to recover at all.”) (internal

quotations omitted).

       The delay attendant in continuing to litigate this case also favors approval of the

Settlement. This litigation has been pending for two and a half years, and many more months and

significant additional costs would be required for the Parties and the Court to complete the pre-

trial proceedings, summary judgment, Daubert motions, and class certification. After trial, the

Parties could appeal the Court’s class certification and summary judgment decisions to the

Fourth Circuit (and possibly beyond), which could take years to complete. Assuming the Parties

went to trial and verdict, there would remain the possibility that the verdict could be reversed by

this Court or on appeal.

       By contrast, the proposed settlement agreement provides the class with substantial,

guaranteed relief now. Settlement at this stage is especially warranted in the data breach context

because class members benefit immediately from protections like Credit Monitoring Services and

Identity Restoration Services that can help detect and prevent identity theft and fraud before

misuse occurs, and assist class members in addressing any issues that arise, including by

providing the protection of a $1 million insurance policy in case of identity theft or fraud. See




                                                 24
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 30 of 42



Siegel Decl., ¶ 36. Plaintiffs’ Counsel insisted on a high-quality credit monitoring product that

monitors all three of the major credit reporting agencies so that there are not major gaps in

monitoring and identifying fraudulent activity. Id. at ¶ 30.

       Thus, the cost, risks, and delay of trial and appeal supports a finding that this Court will

likely approve the Settlement.

                       b.        The effectiveness of the proposed method of distributing relief
                                 to the class, including the method of processing class member
                                 claims.

       The 61,014 class members are specifically identifiable through NBEO’s records, and

notice, with a simple and understandable claim form, will be directed to each one of them. The

Settlement Administrator is tasked with reviewing and determining the validity of each

submitted claim, and class members will be afforded the opportunity to correct any submission

found to be deficient, and to appeal a claim denial. Agreement, ¶¶ 51-52. Class members whose

claims are approved will receive checks in the mail within 30 days of the Effective Date of the

Settlement. Id. at ¶ 55. This process will ensure that all class members have the opportunity to

seek relief under the Settlement, will have their claims assessed fairly, and will receive benefits

in a timely manner. This factor supports a finding that the Settlement will likely be approved.

                       c.        The terms of the proposed attorneys’ fee award and
                                 reimbursement of expenses, including the timing of payment.

       Class Counsel10 will seek their fee as a percentage of the $3,250,000 Settlement Fund

created for the class. NBEO has agreed not to oppose any fee request that is not more than thirty

percent of the fund. Class Counsel will file their fee motion at least 21 days before the Objection

Deadline so that class members will have the opportunity to present their views on the fee

10
   Class Counsel is defined in the Settlement Agreement as Norman E. Siegel and Austin Moore
of Stueve Siegel Hanson LLP. Agreement, ¶ 7. As part of this motion, Mr. Siegel and Mr. Moore
move to be appointed as interim Class Counsel pending the certification of the Settlement Class
at Final Approval, where they will move to be appointed Class Counsel. See Part V, infra.


                                                 25
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 31 of 42



request. Agreement, ¶ 98; Siegel Decl., ¶ 43. The Agreement’s provision for an attorneys’ fee

award from the Settlement Fund is fair. See, e.g., Jernigan v. Protas, Spivok & Collins, LLC, No.

CV ELH-16-03058, 2017 WL 4176217, at *2 (D. Md. Sept. 20, 2017) (“The United States

Supreme Court has said that the ‘common-fund doctrine’ entitles ‘a litigant or a lawyer who

recovers a common fund for the benefit of persons other than himself or his client ... to a

reasonable attorney’s fee from the fund as a whole.’”) (emphasis in original) (quoting U.S.

Airways, Inc. v. McCutchen, 569 U.S. 88, 96 (2013)); see also Fed. R. Civ. P. 23(h) (permitting

the court to award “reasonable attorney’s fees and nontaxable costs that are authorized by law or

by the parties’ agreement”).

       In addition, the Agreement’s provision for an award of up to thirty percent of the fund is

reasonable. First, district courts in the Fourth Circuit prefer the percentage-of-the-fund method

for determining a reasonable fee when a common fund is obtained for the class. Boyd v. Coventry

Health Care Inc., 299 F.R.D. 451, 462 (D. Md. 2014); Jones v. Dominion Res. Servs., Inc., 601

F. Supp. 2d 756, 758-59 (S.D.W. Va. 2009) (“[O]verwhelmingly, courts prefer the percentage

method.”). “Attorneys’ fees awarded under [this] method are generally between twenty-five (25)

percent and thirty (30) percent of the fund.” Boyd, 299 F.R.D. at 464 (citing Manual for Complex

Litigation, § 14.121). An award in the higher end of that range is more likely to be approved

when the fund is relatively small. Boyd, 299 F.R.D. at 464-65. Accordingly, the Agreement’s

provision for an award of up to thirty percent of the fund is within the range generally deemed

reasonable.11



11
  Courts in this circuit analyze the following factors when determining whether to approve an
award based on a particular percentage of the fund: (1) the results obtained for the class; (2) the
quality, skill, and efficiency of the attorneys involved; (3) the risk of nonpayment; (4) objections
by members of the class to the settlement terms and/or fees requested by counsel; (5) awards in
similar cases; (6) the complexity and duration of the case; and (7) public policy. Boyd, 299


                                                26
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 32 of 42



       Second, courts within this circuit generally supplement the percentage method with the

lodestar cross-check. Id. at 462; see also In re The Mills Corp. Sec. Litig., 265 F.R.D. 246, 261

(E.D. Va. 2009). On a lodestar cross-check, multipliers of between 2 and 4.5 are generally

deemed reasonable. Id. at 467. In this case, if Class Counsel ultimately seeks the full thirty

percent, this will result in a fee of $975,000. Class Counsel’s present lodestar is approximately

$875,000, and counsel for Mizrahi has reported additional lodestar of over $150,000, bringing

the total lodestar to approximately $1 million, or a lodestar multiplier less than 1. This ratio will

continue to decrease, taking into account Class Counsel’s future work overseeing administration

of the Settlement, communicating with class members, preparing and arguing the motion for

final approval, handling any possible appeals, and overseeing claims distribution during a multi-

year claims period. Plaintiffs’ Counsel has also incurred costs and expenses to date in excess of

$50,000, and will likely expend an additional $5,000 to $10,000 in costs and expenses through

final approval. Siegel Decl., ¶ 42.

       Class Counsel will provide a more thorough analysis of the reasonableness of their

forthcoming attorneys’ fee and expense award request in the fee motion. But importantly, the

Parties’ Agreement is not conditioned upon the Court’s approval of the fee award. Agreement, ¶

100. Accordingly, at this stage, the Court can and should conclude that it is likely to approve the

Settlement for purposes of sending notice to the class, even if it has not yet concluded whether

and in what amount it would award attorneys’ fees and expenses.12



F.R.D. at 462. “[F]ee award reasonableness factors need not be applied in a formulaic way
because each case is different, and in certain cases, one factor may outweigh the rest.” Id.
(internal quotations omitted). Class Counsel will address each of these factors in their fee
motion.
12
   Similarly, Class Counsel will request service awards of $2,000 each for each named plaintiff
in their forthcoming motion. Service awards of this size are generally deemed reasonable. See
Decohen, 299 F.R.D. at 483; Boyd, 299 F.R.D. at 469; Singleton v. Domino’s Pizza, LLC, 976 F.


                                                 27
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 33 of 42



                       d.      There is no agreement required to be identified under Rule
                               23(e)(3).

       Under Rule 23(e)(3), “[t]he parties seeking approval must file a statement identifying any

agreement made in connection with the proposal.” There is no agreement between the Parties

here, except those set forth in the Settlement Agreement. Accordingly, this factor is not relevant

to whether the Settlement is likely to be approved.

               4.      The Settlement Treats Class Members Equitably Relative to Each
                       Other.

       The Settlement treats all class members identically. Every class member has the

opportunity to claim benefits under the Settlement in relation to the harm they have suffered,

including prospective protection for future harm. The named plaintiffs, likewise, will be entitled

to the same opportunities as the rest of the class, with the addition of the modest service awards

Class Counsel will seek on their behalf for their important and necessary contribution to this

litigation. This factor supports a finding that the Settlement will likely be approved.

       B.      THE SETTLEMENT CLASS MEETS             THE   REQUIREMENTS        FOR   CERTIFICATION
               FOR PURPOSES OF SETTLEMENT.

       The second requirement in Rule 23(e)(1) for issuance of notice to the class is a finding

that the Court will “likely be able to . . . certify the class for purposes of judgment” on the

proposed settlement. Here, the Settlement Class meets the requirements for certification under

Rule 23(b)(3), so the Court should conclude that issuing notice is justified.

       To certify a class under Federal Rule of Civil Procedure 23, the class must meet the four

prerequisites in Rule 23(a) and satisfy at least one of the three Rule 23(b) categories. Decohen,

299 F.R.D. at 476 (citing Boyd, 299 F.R.D. at 457-58). Plaintiffs seek certification under Rule

23(b)(3). When class certification is sought for purposes of settlement under Rule 23(b)(3), the

Supp. 2d 665, 691 (D. Md. 2013). In addition, the Parties’ Agreement is not conditioned on the
Court’s approval of this request. Agreement, ¶ 97.


                                                 28
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 34 of 42



“‘district court need not inquire whether the case, if tried, would present intractable management

problems’” under Rule 23(b)(3)(D), however, the other Rule 23 requirements must be satisfied.

Id. at 476-77 (quoting Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997)). “District

courts have wide discretion in deciding whether to certify a class and should liberally construe

Rule 23.” Chado v. Nat’l Auto Inspections. LLC, No. CV ADC-17-2945, 2018 WL 3420018, at

*3 (D. Md. July 13, 2018) (citing Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 424 (4th Cir.

2003)). In this case, the Settlement Class meets each of the requirements for class certification.

               1.      Rule 23(a) is satisfied.

       Rule 23(a) provides the following prerequisites for class certification: “(1) the class is so

numerous that joinder of all members is impracticable; (2) there are questions of law or fact

common to the class; (3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class; and (4) the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a). The Settlement Class satisfies each of

these requirements.

                       a.     Numerosity is satisfied.

       The class includes 61,014 persons. Where “classes with as few as 25 to 30 members

‘have been found to raise the presumption that joinder would be impracticable,’” Decohen, 299

F.R.D. at 477, the numerosity requirement is easily satisfied here. In addition, joinder is also

impracticable because the class members are widely dispersed geographically and unlikely to

institute their own actions given the relatively small size of each individual claim. See 1

Newberg on Class Actions § 3:12 (5th ed.).

                       b.     Commonality, Typicality, and Adequacy are satisfied.

       “The commonality, typicality, and adequacy inquiries are similar and overlapping.”

Decohen, 299 F.R.D. at 477 (internal quotations omitted). To establish commonality, the


                                                  29
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 35 of 42



“plaintiffs must present a common contention capable of being proven or disproven in ‘one

stroke,’” the answer to which will “drive the litigation.” Brown v. Nucor Corp., 785 F.3d 895,

909 (4th Cir. 2015) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011)). Where

class members share the same legal theory, some factual differences among class members will

not preclude certification. Stanley v. Cent. Garden & Pet Corp., 891 F. Supp. 2d 757, 770 (D.

Md. 2012). “[T]he typicality requirement ensures that the claims of the class representative are

sufficiently aligned with those of the other class members. Typicality is satisfied when the

plaintiffs and the class have an interest in prevailing on similar legal claims.” Chado v. Nat’l

Auto Inspections. LLC, No. CV ADC-17-2945, 2018 WL 3420018, at *6 (D. Md. July 13, 2018).

Representation is adequate if the representative plaintiff’s interests are not opposed to the

interests of the other class members, and class counsel are qualified, experienced, and able to

conduct the litigation. Id.

        Each of these requirements is satisfied in this case. Each plaintiff alleges their personal

information, and that of the class they seek to represent, was compromised in an alleged breach

of NBEO’s databases that occurred in or about the summer of 2016. Many class members

experienced credit card and other forms of fraud using that same personal information shortly

thereafter, and any that did not suffer immediate fraud had reason to attempt to protect

themselves from such harm. See Hutton, 892 F.3d at 621-22. Each class member alleges NBEO

had an obligation to protect their personal information and that it failed to do so. Accordingly,

each class member has suffered the same alleged harm in the misappropriation of their personal

information by fraudsters aimed at exploiting it. The common questions include, but are not

limited to, whether NBEO’s data systems were breached, and if so, whether NBEO failed to act

reasonably in preventing that breach. Accordingly, commonality is satisfied, the named




                                                30
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 36 of 42



plaintiffs’ claims are typical of those of the settlement class members, and their interests are

aligned, satisfying the adequacy requirement. See In re Anthem, Inc. Data Breach Litig., 327

F.R.D. 299, 308-10 (N.D. Cal. 2018) (finding commonality, typicality, and adequacy were

satisfied where all class members’ claims related to a breach of the same defendant’s data

systems that resulted in the compromise of their personal information); Hapka v. CareCentrix,

Inc., No. 2:16-CV-02372-KGG, 2018 WL 1871449, at *2 (D. Kan. Feb. 15, 2018) (same); In re

The Home Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-MD-02583-TWT, 2016 WL

6902351, at *2 (N.D. Ga. Aug. 23, 2016) (same); In re Heartland Payment Sys., Inc. Customer

Data Sec. Breach Litig., 851 F. Supp. 2d 1040, 1053-57 (S.D. Tex. 2012) (same).

       In addition, Class Counsel are qualified to represent the Settlement Class. As discussed

above, they have extensive experience in prosecuting data breach cases, having represented data

breach victims in numerous cases across the country, including ones against Target, Home

Depot, and Equifax, often in a leadership role. In this case, they have spent considerable time

investigating class members’ injuries and the claims in this case, and briefing extensively their

clients’ rights to litigate this case both before this Court and the Fourth Circuit Court of Appeals.

Accordingly, the Rule 23(a) prerequisites have been met.

               2.      Rule 23(b)(3) is satisfied.

       Rule 23(b)(3) authorizes certification when “questions of law or fact common to class

members predominate over any questions affecting only individual members, and ... a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” The predominance inquiry “‘tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.”” Amaya v. DGS Constr., LLC, 326 F.R.D.

439, 447 (D. Md. 2018) (quoting Amchem, 521 U.S. at 623-24). “Certification under Rule

23(b)(3) is appropriate when settling the parties differences in a single proceeding serves their


                                                 31
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 37 of 42



interests by achieving economies of time, effort, and expense and promoting uniformity of

decisions as to similarly situated class members without sacrificing fairness.” Decohen, 299

F.R.D. at 478 (internal quotations omitted).

                       a.     Predominance is satisfied.

       In this case, the key predominating questions are whether NBEO suffered a data breach

in or about the summer of 2016, and if so, whether it was using reasonable data security

measures to protect Plaintiffs’ personal information. The answers to these questions would be the

foundational elements to determine NBEO’s liability and drive the litigation. Accordingly,

predominance is satisfied. See In re Anthem, Inc. Data Breach Litig., 327 F.R.D. at 312-315

(finding predominance was satisfied because “Plaintiffs’ case for liability depend[ed], first and

foremost, on whether [the defendant] used reasonable data security to protect Plaintiffs’ personal

information,” such that “the claims rise or fall on whether [the defendant] properly secured the

stolen personal information,” and that these issues predominated over “potential individual issues

based on state-law variations”); Hapka, 2018 WL 1871449, at *2 (finding predominance was

satisfied in a data breach case, stating “[t]he many common questions of fact and law that arise

from the E-mail Security Incident and CareCentrix’s alleged conduct predominate over any

individualized issues”); In re The Home Depot, Inc., Customer Data Sec. Breach Litig., 2016

WL 6902351, at *2 (finding common predominating questions included whether Home Depot

failed to reasonably protect class members’ personal and financial information, whether it had a

legal duty to do so, and whether it failed to timely notify class members of the data breach); In re

Heartland Payment Sys., Inc. Customer Data Sec. Breach Litig., 851 F. Supp. 2d at 1059

(finding predominance satisfied in data breach case despite variations in state laws at issue

because such variations were inapplicable for settlement class).




                                                32
         Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 38 of 42



                       b.      Superiority is satisfied.

       To determine if superiority requirements are met for certification of a settlement class,

courts consider: (A) the class members’ interests in individually controlling the prosecution or

defense of separate actions; (B) the extent and nature of any litigation concerning the controversy

already begun by or against class members; [and] (C) the desirability or undesirability of

concentrating the litigation of the claims in the particular forum. See Rule 23(b)(3); Decohen,

299 F.R.D. at 478. Proceeding as a class action in this case is superior to other means of

adjudication. There is no indication in this case that any class member wishes to litigate their

claims individually, and there are no other cases that have been filed. And with the high cost of

litigating a case like this—requiring expert investigation and testimony to prove the data breach

occurred—almost certainly swamping individual damages, individualized litigation is

impracticable. See In re Serzone Prod. Liab. Litig., 231 F.R.D. 221, 240-41 (S.D.W. Va. 2005)

(“Class actions are often the only means for assuring that defendants who have harmed

consumers will not benefit from their unlawful conduct simply because of the magnitude of the

misconduct and aggregated harm compared to the small magnitude of individual harm.”).

Finally, this Court is a desirable forum for this litigation. It is where each of the three

consolidated cases was filed, and NBEO is incorporated here. Accordingly, resolution of this

case through class action settlement in this Court will achieve significant economies for the

Parties, the proposed settlement class, and the Court, satisfying the superiority requirement.

       Accordingly, because the Settlement Class satisfies the requirements of Rule 23(a) and

(b)(3), the Court should conclude that it will likely be able to certify the class for purposes of

judgment on the Settlement. And because the Settlement is fair, reasonable, and adequate, such

that the Court should conclude it will likely approve the Settlement, the Court should permit the

issuance of notice to the class.


                                                33
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 39 of 42



V.     THE COURT SHOULD APPOINT NORMAN E. SIEGEL AND AUSTIN MOORE
       OF STUEVE SIEGEL HANSON LLP AS INTERIM CLASS COUNSEL.

       Federal Rule of Civil Procedure 23(g) provides that in appointing class counsel, the Court

considers (i) counsel’s work in identifying or investigating claims; (ii) counsel’s experience in

handling the types of claims asserted; (iii) counsel’s knowledge of the applicable law; and (iv)

the resources counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A).

Plaintiffs’ counsel Norman E. Siegel and Austin Moore of Stueve Siegel Hanson LLP readily

meet those considerations in this case and should be appointed as interim Class Counsel pursuant

to Rule 23(g)(3) pending certification of the class at Final Approval, for purposes of the

dissemination of notice to the class. See Siegel Decl. ¶ 41.

VI.    THE NOTICE SATISFIES RULE 23 AND DUE PROCESS REQUIREMENTS.

       Under Rule 23(e)(1)(B), “[t]he court must direct notice in a reasonable manner to all

class members who would be bound by a [settlement] proposal.” Likewise, in directing notice

“to a class proposed to be certified for purposes of settlement under Rule 23(b)(3)--the court

must direct to class members the best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through reasonable effort.”

Rule 23(c)(2)(B). “The content of the notice must sufficiently inform class members of the terms

of the proposed settlements and their available options.” Decohen, 299 F.R.D. at 478.

       The proposed Notice (Exhibit 1 to the Settlement Agreement) readily meets these

requirements, and the notice program, using multiple modes of direct delivery (mail and email),

constitutes the best practicable notice under the circumstances of this case. See Heffler Decl., ¶ 3.

The Notice uses “plain English” to inform class members of, among other things, the nature of

the class claims, the essential terms of the Settlement, the date, time and place of the Final

Approval Hearing, how to object or opt-out of the Settlement, and the binding effect of the



                                                 34
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 40 of 42



Settlement on class members. The Notice also contains information regarding Class Counsel’s

request for fees and expenses, and the proposed service awards to the class representatives. Thus,

the notice satisfies the specific requirements of Federal Rule of Civil Procedure 23(c)(2)(B),

informs class members of the terms of the proposed settlement and their available options, is the

best notice that is practicable under the circumstances, and should be approved by the Court.

VII.   THE COURT SHOULD APPOINT                        HEFFLER        CLAIMS       GROUP        AS
       SETTLEMENT ADMINISTRATOR.

       Plaintiffs also request that the Court appoint Heffler Claims Group to serve as Settlement

Administrator. Heffler is well-versed in administering class action settlements, including in the

data breach context, see generally Heffler Decl., and is willing, able, and prepared to fulfill the

role of Settlement Administrator in this case.

VIII. PROPOSED TIMELINE OF EVENTS

       In connection with its determination on whether it is likely to approve the Settlement, the

Court must set a final approval hearing date; dates for notice; deadlines for objecting or opting-

out of the Settlement, and a schedule for further court submissions, among other items. The

Parties propose the schedule set forth in Appendix A hereto, which is keyed off of the date of the

order permitting the issuance of notice.

IX.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter the Proposed

Order at Exhibit E permitting issuance of notice of the proposed settlement, appointing Norman

E. Siegel and Austin Moore of Stueve Siegel Hanson LLP as interim Class Counsel, directing

dissemination of the Class Notice, appointing Heffler Claims Group as Settlement Administrator,

and setting a hearing for the purpose of deciding whether to grant final approval of the

settlement.



                                                 35
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 41 of 42



Dated: March 4, 2019                       Respectfully submitted,

                                    By:    s/ Norman E. Siegel
                                           Norman E. Siegel (pro hac vice)
                                           Barrett J. Vahle (pro hac vice)
                                           J. Austin Moore (pro hac vice)
                                           STUEVE SIEGEL HANSON LLP
                                           460 Nichols Road, Suite 200
                                           Kansas City MO 64112
                                           siegel@stuevesiegel.com
                                           vahle@stuevesiegel.com
                                           moore@stuevesiegel.com
                                           Tel: (816) 714-7100
                                           Fax: (816) 714-7101

                                           Michael Liskow (pro hac vice)
                                           The Sultzer Law Group P.C.
                                           351 W. 54th St., Suite 1C
                                           New York, New York 10019
                                           liskowm@thesultzerlawgroup.com
                                           Telephone: (212) 969-7811
                                           Fax: (888) 749-7747

                                           Hassan Zavareei (No. 18489)
                                           TYCKO & ZAVAREEI LLP
                                           1828 L. Street, NW, Suite 1000
                                           Washington, DC 20036
                                           hzavareei@tzlegal.com
                                           Tel: (202) 973-0910
                                           Fax: (202) 973-0950
                                           Counsel for Plaintiffs and the Class


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019, I filed the foregoing document via the Court’s
ECF system, which will cause a true and correct copy of the same to be served electronically on
all ECF-registered counsel of record.

                                           /s/ Norman E. Siegel
                                           Counsel for Plaintiff




                                              36
        Case 1:16-cv-03025-JKB Document 44 Filed 03/04/19 Page 42 of 42



                                     APPENDIX A

EVENT                                                       TIMING


Deadline for NBEO to disseminate CAFA notices               March 14, 2019


Deadline for NBEO to provide the Settlement
Administrator each Settlement Class Members’ name,          [3 days after order permitting
address, and e-mail information set forth in paragraph 34   issuance of notice]
of the Settlement Agreement

Deadline for the Settlement Administrator to mail Court-    [21 days after order permitting
approved Notice to Settlement Class                         issuance of notice]

                                                            [30 days after order permitting
Notice deadline
                                                            issuance of notice]

Deadline to file Class Counsel’s motion for attorneys’      [21 days before objection and opt-
fees, costs, expenses and service awards                    out deadline]

Deadline for Class Counsel to file motion for final
                                                            [21 days prior to final settlement
approval of settlement and responses to any timely
                                                            approval hearing]
submitted Class member objections

Objection deadline                                          [30 days after notice deadline]

Opt-out deadline                                            [30 days after notice deadline]

Claims deadline                                             [90 days after notice deadline]

Tail deadline (period during which Class Members can
make claims for Out-of-Pocket Losses incurred after         [183 days after claims deadline]
Claims Deadline if certain conditions are met)

                                                            [At least 120 days after order
Final approval hearing
                                                            permitting issuance of notice]
